Citation Nr: 0023613	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-14 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appellant appeared at a hearing held at the RO on 
November 10, 1998.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACTS

1.  The appellant has asserted several service-related 
stressors occurring while he was stationed in Vietnam.

2.  Based on his reported experiences in Vietnam, the 
appellant was diagnosed with PTSD at a January 1998 VA 
examination and by Richard Murphy, Ph.D., in October 1997.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The appellant has asserted several service-related stressors 
occurring while he was stationed in Vietnam, which are 
presumed credible for well-groundedness purposes.  An October 
1997 letter from Richard Murphy, Ph.D., and a January 1998 VA 
examination note a diagnosis of PTSD based on the appellant's 
experiences in Vietnam.  Given this evidence, the Board finds 
that the appellant has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997). 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.

The veteran's DD 214 reflects that he served in the Republic 
of Vietnam from July 9, 1971 to June 21, 1972.  His military 
occupational specialty was vehicle mechanic.  His military 
decorations were the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign medal with 60 
device.  

At the November 1998 hearing, the appellant provided 
extensive testimony about several alleged stressors.  The 
appellant reported that in approximately August 1971, while 
he was assigned to Headquarters and Headquarters Battery, 
108th Artillery Group, he saw an American soldier shoot a 
young Vietnamese man who jumped onto a truck.  He stated that 
this occurred near the "Birmingham fire base."  In his 
December 1997 stressor statement, the appellant noted that 
this incident occurred at Hue. 

He also testified that in mid to late January 1972, while he 
was assigned perimeter guard duty with the 27th Heavy 
Equipment unit at Phu Bai, he killed nine enemy soldiers.  He 
related that he and a fellow soldier had seen movement while 
using a starlight scope and opened fire.

The appellant related two stressors that occurred while he 
was with the 334th Supply and Service Company.  First, he 
stated that, while he was at DaNang, he was transporting a 
Lieutenant Ripcoe back from headquarters when he came upon a 
situation when a Vietnamese man in a wheelchair was holding 
several soldiers at bay with a grenade.  He testified that he 
intervened by training his weapon on the man until the crisis 
was dispelled by the arrival of friendly Vietnamese soldiers.  
Second, the appellant testified that he had been required to 
transport a fellow soldier charged with going AWOL.  The 
prisoner escaped from custody, obtained a weapon, and seized 
control of the truck driven by the appellant.  According to 
the appellant, a Criminal Investigation Division (CID) report 
was filed on the incident.  In an April 1999 statement the 
appellant stated that this incident occurred between March 
and May 1972.

He also testified that, while he was assigned to Headquarters 
and Headquarters Battery, 108th Artillery Group, he saw a 
soldier accidentally shoot himself in the leg.

He has also reported that he hit a young pedestrian with a 
jeep.  He did not provide further details regarding this 
episode.

In a December 1997 stressor statement the appellant noted 
that he had seen dead soldiers at firebase Birmingham in July 
1971.  

In an October 1997 letter, Dr. Murphy noted that the 
appellant stated that he had served with the 27th from 
November 1971 to March 1972.  With regard to the January 1972 
episode with the starlight scope, the appellant related to 
Dr. Murphy that he had received a flesh wound on his left arm 
at that time (which is not documented in the service medical 
records).  

The information provided by the appellant is detailed; 
however, further information from the appellant should be 
sought.  With regard to the starlight scope incident, the 
appellant has indicated that he was assigned to the 27th 
Heavy Equipment unit.  The appellant's service personnel 
records indicate only that in November 1971 he was assigned 
to the Helicopter and Marine Support (HMS) 2nd Maintenance 
Battalion and that, on January 19, 1972, he was assigned to 
the 334th Supply and Service Company.  The appellant should 
clarify his affiliation with the 27th Heavy Equipment unit.  
The appellant should also elaborate on the flesh injury he 
received during that incident.  With regard to his other 
stressors, the appellant should provide any more information 
regarding specific dates, places, names, etc. that he is able 
to recall.

Although the appellant has provided extensive information 
about many of his alleged stressors, the RO did not attempt 
to corroborate his stressors with United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Because the record is clearly incomplete, particularly with 
respect to whether he was engaged in combat with the enemy, 
the issue currently before the Board will be remanded for 
additional development.  

There are service personnel records currently in the file.  
However, to the extent that any further documentation exists 
which would verify the appellant's combat status, an attempt 
to obtain it should be made.  See Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997) (Determination of whether a veteran 
engaged in combat is a "critical part" of the adjudication 
of a PTSD claim.); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
Gaines v. West, 11 Vet. App. 353, 359 (Service personnel 
records indicating that the veteran "participated in 
operations against Viet Cong" required satisfactory 
explanation as to why the veteran had not engaged in 
combat.).  But see Gaines, 11 Vet. App. at 361 (Holdaway, J. 
concurring) ("[S]imply 'being [in a combat theater]' [is] 
not, of itself, evidence that the [veteran] was exposed to 
the stress of combat.").

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In light of the foregoing, the case is REMANDED 
to the RO for the following:

1.  The RO should request from the 
appellant another comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  Using 
the above summary of the appellant's 
stressors as a guideline, the appellant 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of events as well 
as identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  If warranted based upon the 
appellant's response, the RO should 
schedule the appellant for a VA 
examination to evaluate the flesh wound 
on his left arm and obtain an opinion as 
to whether the residuals of that wound 
are consistent with the appellant's 
statement as to how the wound was 
incurred.

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214 and the DA Form 20, or 
equivalent, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
that might corroborate the appellant's 
alleged stressors.  In particular, 
efforts should be made by USASCRUR or the 
RO to obtain any CID reports relating to 
the 1972 episode involving the escaped 
soldier.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the appellant for a VA 
psychiatric examination to determine 
whether he has PTSD based on such 
stressor(s).  In determining whether the 
appellant has PTSD due to an inservice 
stressor, the examiner may rely only on 
the stressor(s) verified by USASCRUR.  
The claims folder should be provided to 
the examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.

6.  When the development requested above 
is fully completed, the RO should 
readjudicate the claim. 

As noted, the RO must make a specific 
determination as to whether the veteran 
engaged in combat with the enemy and, if 
so, the appropriate law and regulations 
governing such matters should be applied.  

If the claim remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 


